Case 2:18-cv-10544-TGB-RSW ECF No. 41, PageID.1062 Filed 03/02/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

SAMUEL BAGJETT,                                 2:18-CV-10544-TGB

                  Plaintiff,

                                                 TRIAL NOTICE
      vs.

GENESEE COUNTY SHERIFF'S                          HONORABLE
DEPUTY JACOMB BILANOW, ET                      TERRENCE G. BERG
AL.,

                  Defendants.


            EVENT                            DEADLINE
Motions in Limine due                    Monday, March 08, 2021

Responses to Motions in
                                        Thursday, March 11, 2021
Limine

Final Pretrial Order due                 Monday, March 08, 2021

Final pretrial conference
and settlement                 Friday, March 12, 2021 at 1:30 p.m. via Zoom

conference

Trial date                         Monday, March 22, 2021 at 9:00 a.m.
                                                via Zoom

Estimated length of trial                         4 days

                                JURY TRIAL
Case 2:18-cv-10544-TGB-RSW ECF No. 41, PageID.1063 Filed 03/02/21 Page 2 of 4




The following practices shall govern the conduct of this case:
 I.    FINAL PRETRIAL CONFERENCE.                      All parties with
       settlement authority are required to be present.
 II.   FINAL PRETRIAL ORDER. The proposed Joint Final Pretrial
       Order must be submitted through the proposed orders function of
       CM/ECF on or before the date set by this order. All witnesses
       must be listed in the Final Pretrial Order. Witnesses may only be
       added to the Final Pretrial Order by stipulation of the parties and
       leave of court. Counsel shall follow the procedure outlined in the
       court’s practice guidelines to prepare for the final pretrial
       conference and the Final Pretrial Order. The parties shall
       prepare the Joint Final Pretrial Order in conformance with all of
       the requirements of Local Rule 16.2.
II.    REQUIRED PRIOR TO TRIAL. At least ONE WEEK prior to
       the beginning of trial, counsel shall furnish to the court the
       following:
            1.    In jury cases, any requests for VOIR DIRE, proposed
                  JOINT JURY INSTRUCTIONS and the VERDICT
                  FORM. The parties shall file with the court a single
                  set of proposed, stipulated jury instructions and a
                  single, proposed verdict form. The instructions are to
                  be typewritten and double spaced and shall contain
                  references to authority (e.g., “Devitt and Blackmar,
                  Section 11.08").     Additionally, each party shall
                  separately file any additional proposed instructions to
                  which any other party objects. The parties must make
                  a concerted, good faith effort to narrow the areas of
                  dispute and to discuss each instruction with a view to
                  reaching an agreement as to an acceptable form.
            2.    In a non-jury case, proposed FINDINGS OF FACT and
                  CONCLUSIONS OF LAW.
Case 2:18-cv-10544-TGB-RSW ECF No. 41, PageID.1064 Filed 03/02/21 Page 3 of 4




            3.    A statement of claims or defenses, no longer than two
                  pages, suitable to be read to the jury during opening
                  instructions.
  III. EXHIBITS. Counsel are required to mark all proposed exhibits
       in advance of trial. Plaintiff’s exhibits shall use numbers and
       Defendant’s exhibits shall use letters. A consecutive number and
       lettering system should be used by each party. The parties are
       required to exchange marked exhibits three days prior to the start
       of trial. Counsel are also required to maintain a record of all
       admitted exhibits during trial. Counsel for each party must keep
       custody of that party’s admitted exhibits during trial. A party
       who objects to this provision must file a written objection prior to
       jury selection.
IV. JUDGE’S COPIES. An electronic copy of the proposed Final
Pretrial Order, and proposed joint Jury Instructions, and verdict form,
must be submitted through the proposed orders function of CM/ECF.


      DATED this 2nd day of March, 2021.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
Case 2:18-cv-10544-TGB-RSW ECF No. 41, PageID.1065 Filed 03/02/21 Page 4 of 4




                  HONORABLE TERRENCE G. BERG
                  UNITED STATES DISTRICT JUDGE

                   CASE MANAGER: Amanda Chubb
                       PHONE: (313) 234-2644

PRETRIAL          Final Pretrial Order is generally due one (1) week
                  before final pretrial conference. Witnesses may only be
                  added to the final pretrial order by stipulation of the
                  parties and leave of court. Final pretrial conference
                  usually held one week prior to trial. Parties and/or
                  persons with settlement authority must be present.

TRIAL             Attorneys are responsible to ascertain the status of the
                  trial date. Marked exhibits are to be exchanged three
                  (3) days prior to trial.

                  Benchbook of exhibits is required. If trial briefs are
                  required by the court, they must be filed one (1) week
                  prior to trial. File motions in limine by the date set
                  forth in this order. Trial is usually held 9:00 a.m. to
                  3:00 p.m. daily.

NON-JURY          Submit proposed findings of fact/conclusions of law, one
                  (1) week prior to trial.

JURY              Voir dire by court. Submit proposed voir dire one (1)
                  week prior to trial. Proposed joint jury instructions
                  and verdict form due one (1) week prior to trial.
                  Electronic submission through the proposed orders
                  function of CM/ECF required.
